ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_09_FR.txt. OPINION DISSIDENTE DE M. STASSINOPOULOS

A mon vif regret je ne peux pas m’associer à l’ordonnance. Faisant
donc usage du droit que me confère l’article 57 du Statut, je me permets
d’indiquer les raisons de mon dissentiment.

La demande en indication de mesures conservatoires introduite par la
Grèce doit être envisagée, de prime abord, sous l’angle de deux principes
indiscutables du droit international de la mer.

Le premier principe est que l'Etat riverain exerce sur le plateau con-
tinental des droits souverains d’exploration et d’exploitation des res-
sources naturelles; ces droits sont exclusifs en ce sens que nul autre ne peut
exercer une activité de recherche, d’exploration ou d’exploitation sans
le consentement de cet Etat riverain. Ce principe, cristallisé par l’article 2
de la Convention de Genève de 1958 sur le plateau continental, fut
réaffirmé en des termes très clairs par la Cour dans son arrêt relatif au
Plateau continental de la mer du Nord (C.I.J. Recueil 1969, p. 22).

Le deuxième principe est que les îles possèdent leur plateau continental
au sens juridique de ce terme. Je me permets de rappeler ici la disposition
fondamentale de l’article premier de la Convention de Genève de 1958:

«Aux fins des présents articles, l'expression «plateau continental »
est utilisée pour désigner ... b) le lit de la mer et le sous-sol des
régions sous-marines analogues qui sont adjacentes aux côtes des
Îles:»

Le caractère normatif des articles 1 et 2 de cette convention a été à
maintes reprises confirmé par l’arrêt de la Cour susmentionné sur le
Plateau continental de la mer du Nord (ibid., p. 22, 39 et 42).

A mon avis, il faut toujours avoir présents à l’esprit ces deux principes
qui constituent le droit en vigueur pour apprécier la demande visant à
Vindication de mesures conservatoires dans la présente affaire.

Or, l'exercice par la Grèce de ses droits souverains exclusifs sur son
plateau continental, tel qu’il est déterminé par les deux principes ci-dessus
mentionnés, a été immuable, imperturbable et continu de tout temps, et
depuis l’apparition dans le domaine du droit international de la notion
même du plateau continental. La Turquie n’a jamais protesté contre cet
exercice et n’a jamais revendiqué des droits quelconques sur le plateau
continental grec. Ce n’est qu’en 1973 qu’elle a soudainement publié dans
sa Gazette officielle une carte dans laquelle figurent des zones de la mer
Egée sur lesquelles la Turquie revendique des droits. Presque en même
temps cet Etat a octroyé des permis d'exploration sur ces mêmes zones
et commencé des travaux d’exploration. Cela signifie que la Turquie, au

36
36 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

lieu d’attendre que la question soulevée par elle-même soit réglée par les
voies appropriées, conformément à l’article 33 de la Charte des Nations
Unies, a essayé de réaliser ses propres prétentions, par des actes matériels
entrepris sans aucun autre titre que ces prétentions. En droit, cette
manière d’agir constitue un exemple classique de ce qu’on appelle «voie
de fait» et ne suffit certainement pas pour que ces zones, appartenant
depuis toujours et incontestablement à la Grèce, soient qualifiées comme
des «zones litigieuses » ou «contestées ».

En 1976, les activités d’exploration entreprises par le navire turc
Sismik I sont fondées sur un programme très large qui s’est même élargi
après que la Cour a eu à s’occuper de la situation actuelle. En conséquence
de ces activités, la Grèce et la Turquie se sont trouvées devant une situa-
tion de préparatifs militaires d'envergure et l’aggravation de la situation
pourra amener à une menace réelle contre la paix.

Face à cette situation, qui ne fait que s’aggraver, la Grèce a introduit
devant la Cour une requête visant à la délimitation du plateau continental
de la mer Egée et une demande en indication de mesures conservatoires
jusqu’à ce que cette haute juridiction internationale se prononce sur le
fond de l’affaire.

La demande de la Grèce est fondée sur l’article 33 de l’Acte général de
1928, ainsi que sur l’article 41 du Statut de la Cour. L’un et l’autre de ces
deux textes confèrent à la Cour le pouvoir d’indiquer des mesures
conservatoires. Mais ils se distinguent, notamment, par la densité des
pouvoirs conférés à cet effet à la Cour.

Le libellé de l’article 33, alinéa 1, de l’Acte général est plus impératif
pour la Cour:

«1. Dans tous les cas où le différend fait l’objet d’une procédure
arbitrale ou judiciaire, notamment si la question au sujet de laquelle
les parties sont divisées résulte d’actes déjà effectués ou sur le point
de l'être, la Cour permanente de Justice internationale, statuant con-
formément à l’article 41 de son Statut, ou le tribunal arbitral,
indiquera, dans le plus bref délai possible, quelles mesures provisoires
doivent être prises. Les parties en litige seront tenues de s’y confor-
mer.»

Quant à l’article 41, alinéa 1, du Statut, celui-ci dispose que «la Cour
a le pouvoir d'indiquer, si elle estime que les circonstances l’exigent,
quelles mesures conservatoires du droit de chacun doivent être prises à
titre provisoire» (les italiques sont de moi). A mon avis, dans la notion
des «circonstances » que la Cour devra prendre en considération, s’intègre
tout d’abord la nature des droits qu’il y a lieu de protéger. Et sur ce point,
les textes de l’article 33 de l’Acte général et de l’article 41 du Statut
s’identifient. Je veux dire par là que, lorsque la Cour se trouve en présence
d’une atteinte aux droits qui relèvent de la souveraineté d’un Etat, elle
est tenue de prendre en considération au plus haut degré cette circonstance
pour indiquer les mesures sollicitées.

37
37 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

Cela dit, il y a lieu de rappeler que la Cour a indiqué des mesures
conservatoires dans bien des cas où les droits à protéger ne relevaient pas de
la souveraineté de l'Etat en cause. En revanche, j’ai l’impression que
c’est la première fois, dans la présente affaire, que la Cour refuse d’indiquer
des mesures conservatoires face à un litige impliquant des atteintes aux
droits souverains.

Dans sa jurisprudence, la Cour a précisé les conditions qui lui parais-
sent nécessaires pour l’indication de mesures conservatoires. Elles sont
ancrées autour des concepts: sauvegarde des droits des parties, préjudice
irréparable et aggravation et extension du différend.

Le concept de sauvegarde des droits des parties figure toujours dans
les ordonnances rendues par la Cour, que ces ordonnances indiquent ou
n’indiquent pas de mesures conservatoires. En revanche, le concept de
préjudice irréparable n’est pas toujours expressément mentionné dans
les considérants de la Cour. Il en est ainsi, par exemple, dans l’affaire de
l’Anglo-Iranian Oil Co. (qui indiqua des mesures conservatoires) et dans
l'affaire de l’Interhandel (qui n’indiqua pas de mesures conservatoires).
J'ajoute que le concept de préjudice irréparable n’est pas pris par la Cour
dans un sens littéral. Le préjudice est considéré en fonction de la situation
dans laquelle il se produit.

Dans la présente affaire, il y a atteinte grave et irréparable aux droits
souverains en tant que tels; l’on sait, en effet, que l'Etat riverain possède,
selon la Cour, ces droits sur le plateau continental ipso facto et ab initio;
que l’article 2 de la Convention de Genève lorsqu'il parle d’exclusivité
consacre un droit absolu et que par conséquent toute atteinte à ce droit
absolu constitue un préjudice irréparable. Je considère également irré-
parable le préjudice causé par le recueil des renseignements sur les
ressources du plateau grec et la possibilité de les divulguer, ce qui ferait
un obstacle insurmontable à leur exploitation par la Grèce.

Par ailleurs, le fait matériel de l’exploration du plateau continental
par des explosions constitue une circonstance aggravante si l’on s’en
tient à l’évolution du droit international en la matière.

En effet, la troisième partie du «texte unique de négociation revisé»
de la troisième conférence des Nations Unies sur le droit de la mer
(A/CONF.62WP.8/Rev.1/Part ITI (6 mai 1976)), qui, d’après l’indication
du président de la Troisième Commission, a tenu compte «de toutes les
négociations précédentes, de toutes les propositions et de tous les amen-
dements qui avaient été soumis ainsi que des résultats obtenus au cours
de la présente session de la Conférence», contient dans son article 60,
paragraphe 2, alinéa b), une interdiction très nette de recherches et
d’explorations sur le plateau continental par l’utilisation d’explosifs.

Cette interdiction fait état d’un préjudice irréparable pour les res-
sources naturelles du plateau continental.

Mais elle concerne les cas où la recherche est effectuée avec l’autorisa-

38
38 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

tion de l'Etat côtier. Comment pourrait-on préserver le plateau continen-
tal de toute aitération dans le cas d’une exploration illicite, comme dans
le cas en cause, constituant une véritable voie de fait? Et les actes visant
à la réalisation de la part de la Turquie de ses propres revendications sur
le plateau grec ne sont autre chose, comme je l’ai dit plus haut, que des
«voies de fait». Et je reviens instamment sur cette conception.

*

Je suis d’autre part en désaccord avec la partie de l’ordonnance qui a
trait à la résolution 395 (1976) du Conseil de sécurité.

La Cour est Porgane judiciaire principal des Nations Unies, l’un des
cing organes principaux de l’Organisation. Elle concourt, avec les
moyens mis à sa disposition par la Charte et par son Statut, au réglement
des différends juridiques entre Etats.

Dans l’affaire actuelle, nous sommes en présence d’un différend juri-
dique (délimitation du plateau continental) dont l’issue permettra aux
parties d'améliorer leurs relations.

L’aspect politique de l’affaire a été porté devant le Conseil de sécurité.
Cet organe a élaboré, en fonction d’éléments à sa disposition, une résolu-
tion.

De son côté, la Cour a été saisie d’un autre aspect fondamental de la
même question. Devant l’urgence de la situation et son aggravation, la
Cour aurait dû exercer la plénitude de ses pouvoirs. Il n’est point néces-
saire de mentionner ici la différence qui existe entre un différend ou une
situation porté à la fois devant le Conseil de sécurité et l’Assemblée
générale et entre deux recours, l’un porté devant les organes politiques
des Nations Unies, l’autre porté devant l’organe judiciaire de l’Organisa-
tion. Dans le premier cas, l’article 12 de ia Charte interdit en principe à
l’Assemblée générale de faire une recommandation, tant que le Conseil de
sécurité remplit à l’égard du différend ou de la situation les fonctions qui
lui sont conférées par la Charte. Mais rien, absolument rien n’empéche,
ni dans la Charte, ni dans le Statut, la Cour de statuer dans le domaine
qui lui est propre, au cas où un autre organe des Nations Unies s’occupe
des aspects politiques d’une affaire.

Face à une situation qui s’aggravait de jour en jour, l'indication aux
deux parties qu’elles doivent éviter tout acte qui pourrait aggraver et
étendre le différend aurait été justifiée dans le cadre des pouvoirs conférés
à la Cour par l’article 33 de l’Acte général et par l’article 41 de son Statut.
D'autre part, puisque la Cour a donné les solutions adoptées aux
paragraphes 34-41 de l'ordonnance, en concluant au paragraphe 42:

«qu’il n’est pas nécessaire pour la Cour de statuer sur la question de
savoir si l’article 41 du Statut lui confère le pouvoir d'indiquer des
mesures conservatoires dans le seul dessein de prévenir l’aggravation
ou l’extension d’un différend »,

39
39 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

il fallait, à mon avis, étendre cette solution également à l’autre chef de la
demande, c’est-à-dire à la question du préjudice irréparable invoqué par
la demande, et ne pas se saisir quant à ce dernier. Au lieu de cela, la
Cour a dit qu’il n’y pas lieu d’indiquer les mesures sollicitées sur ie motif
qu’il n’existe pas un préjudice irréparable (par. 33). Pourtant, on ne doit
pas perdre de vue que l’activité du Sismik I et le préjudice irréparable
causé par elle se trouvent au cœur de l’affaire, et sont étroitement liés avec
la création de la situation qui aggrave et étend le différend. I va de soi
que ces deux éléments, étroitement liés comme je l’ai dit, ont été présentés
ensemble devant le Conseil de sécurité, puisque les explorations du
Sismik I étaient la cause de l’aggravation de la situation.

Or, à mon avis, la Cour devait décider de même pour les deux chefs de
la demande en indication de mesures conservatoires et ne pas examiner
séparément la question du préjudice irréparable, comme elle l’a fait, pour
aboutir à la conclusion contenue au paragraphe 33. Si la Cour avait
suivi ce procédé, la solution serait identique pour les deux chefs de la
demande, ce qui, à mon avis, correspondrait à la situation réelle et serait
une solution juste et calmante pour les deux parties.

QUESTION DE COMPÉTENCE

En ce qui concerne la compétence, je crois que, avant de procéder à
examen de la demande de mesures conservatoires, ainsi que de toute
demande, la Cour doit s’assurer, par un examen extrêmement sommaire,
de sa compétence prima facie, pour connaître du fond de l’affaire. Cette
régle ne se dégage pas seulement de la jurisprudence de la Cour; elle
constitue un principe général qui régit toutes les institutions analogues.

Je me rapporte a cet égard a la pratique des juridictions administratives
internes. Le recours pour excés de pouvoirs devant une juridiction ad-
ministrative n’a pas d’effet suspensif pour l’acte attaqué; cela signifie
que l’exécution de l’acte attaqué n’est pas empéchée du seul fait qu’un
recours ait été formé contre lui. Et c’est naturel, parce que le contraire
pourrait aboutir à nuire sérieusement au fonctionnement de l’administra-
tion et à paralyser son activité. Cependant, toujours dans les systèmes
juridiques internes, le législateur a prévu le cas extraordinaire où l’exécu-
tion de l’acte attaqué, qui aurait lieu en attendant que la juridiction
compétente se prononce sur sa validité, pourrait causer un préjudice
irréparable au requérant. Dans ce cas, le sursis à l'exécution de l’acte est
autorisé. L’on n’a jamais refusé ce sursis parce qu'il y avait des doutes sur
la compétence au fond.

La requête grecque est fondée sur l’article 17 de l’Acte général de 1928
et sur le communiqué conjoint gréco-turc du 31 mars 1975.

Pour ce qui est de l’Acte général, bien que la Cour, dans les affaires des
Essais nucléaires, ne se soit pas directement prononcée sur la thèse
française d’après laquelle cet acte était devenu caduc, elle a, néanmoins,

40
40 MER ÉGÉE (OP. DISS. STASSINOPOULOS)

considéré l’Acte général prima facie en vigueur pour les besoins de la
phase des mesures conservatoires. D'ailleurs l’activité récente du Secré-
taire général des Nations Unies, dépositaire de l’Acte général, prouve
qu’il est toujours en vigueur.

D'autre part, la Grèce fonde la compétence de la Cour sur le commu-
niqué du 31 mai 1975. Il s’agit là d’un engagement de la part des deux
parties. C’est un élément qui suffit également pour constater que la
compétence de la Cour existe au moins prima facie.

Enfin, la réserve b), mentionnée dans l’instrument d’adhésion de la
Grèce à l’Acte général (voir par. 19 de l’ordonnance), ne constitue point
un obstacle à la vigueur de l’ Acte général, pour les trois raisons suivantes:

a) comme il résulte de la lettre de M. Politis, versée au dossier, le but de
cette réserve était de tenir en dehors de l’application de l’Acte général
les différends qui pourraient être soulevés à propos des aspirations
éventuelles d’un autre Etat à une zone libre ou jouissant d’un régime
spécial dans le territoire de l’Etat grec;

b) à l’époque où cette réserve a été formulée, la notion du plateau
continental n’existait pas encore dans le domaine du droit internatio-
nal;

c) la lettre même du terme «statut territorial» exclut, à mon avis,
l'interprétation selon laquelle ce terme pourrait comprendre le plateau
continental.

Pour ces raisons, je suis d’avis que la compétence de la Cour pour juger
le fond de l’affaire existe au moins prima facie.

(Signé) Michel STASSINOPOULOS.

Al
